Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 1 of 49 PageID #: 2673




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF DELAWARE

 ALIGN TECHNOLOGY, INC.                             )
                                                    )
                       Plaintiff,                   )
                                                    )
              v.                                    )   C.A. No. 17-1648-LPS
                                                    )
 3SHAPE A/S and 3SHAPE INC.,                        )
                                                    )
                       Defendants.                  )

              FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Align Technology, Inc. (“Align”) demands a trial by jury on all issues so triable

and, for its complaint against Defendants 3Shape A/S and 3Shape Inc. (collectively, “3Shape” or

“Defendants”), alleges as follows:

                                            THE PARTIES

         1.        Align is a Delaware corporation incorporated in April 1997, with its principal

place of business in San Jose, California.

         2.        On information and belief, 3Shape A/S (“3Shape A/S”) is a Danish corporation

with a principal place of business at Holmens Kanal 7, 1060 Copenhagen K, Denmark.

         3.        On information and belief, 3Shape Inc. (“3Shape US”) is a Delaware corporation

with a principal place of business at 10 Independence Boulevard, Suite 150, Warren, New Jersey

07059.

         4.        On information and belief, 3Shape US is a wholly owned subsidiary of 3Shape

A/S.
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 2 of 49 PageID #: 2674




       5.      Defendants make, use, sell, and offer for sale in the United States and/or import

into the United States the TRIOS and TRIOS 3 scanners and software products that embody

systems and/or methods for intraoral scanning for dental applications.

                                 JURISDICTION AND VENUE

       6.      This lawsuit is an action for patent infringement arising under the patent laws of

the United States, Title 35 of the United States Code.

       7.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338(a).

       8.      This Court has personal jurisdiction over Defendants in that they have, directly or

through agents and/or intermediaries, committed acts within Delaware giving rise to this action

and/or have established minimum contacts with Delaware such that the exercise of jurisdiction

would not offend traditional notions of fair play and justice.

       9.      On information and belief, Defendants regularly conduct business in Delaware,

and purposefully avail themselves of the privileges of conducting business in Delaware. In

particular, on information and belief, Defendants, directly and/or through their agents and/or

intermediaries, make, use, import, offer for sale, sell, and/or advertise their products and

affiliated services in Delaware. Defendants have placed, and continue to place, infringing

products into the stream of commerce, via an established distribution channel, with the

knowledge and/or understanding that such products are sold in the United States including in

Delaware and specifically including this District.

       10.     On information and belief, Defendants have derived substantial revenue from

their infringing activity occurring with the State of Delaware and within this District and/or

should reasonably expect their actions to have consequences in Delaware. In addition,

Defendants have, and continue to, knowingly induce infringement within this District by


                                                 -2-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 3 of 49 PageID #: 2675




advertising, marketing, offering for sale and/or selling devices containing infringing functionality

within this District to at least resellers, distributors, customers, dentists, orthodontists, dental and

orthodontic labs, and/or other end users, and by providing instructions, user manuals, advertising

and/or marketing materials which facilitate, direct or encourage the use of infringing

functionality with knowledge thereof.

        11.      Defendants have committed patent infringement in Delaware that has led to

foreseeable harm and injury to Align, a Delaware corporation.

        12.      Additionally, 3Shape A/S is subject to jurisdiction in the United Sates, and

specifically in Delaware, pursuant to FED. R. CIV. P. 4(k)(2). 3Shape A/S has contacts with the

United States that include, inter alia, advertising, offering to sell, and/or selling its products and

software throughout the United Sates, including Delaware and this District.

        13.      This Court also has personal jurisdiction over 3Shape US because 3Shape US is a

Delaware corporation and thus resides within, and has consented to, personal jurisdiction within

this District.

        14.      The Court further has personal jurisdiction over 3Shape US because 3Shape US

has committed, or aided, abetted, contributed, and/or participated in the commission of tortious

acts of patent infringement that have led to foreseeable harm and injury to Align, which is a

corporation organized and existing under the laws of the State of Delaware. Likewise, 3Shape

A/S, alone and/or in concert with 3Shape US or others, has committed, or aided, abetted,

contributed, and/or participated in the commission of tortious acts of patent infringement that

have led to foreseeable harm and injury to Align.

        15.      Venue is proper pursuant to 28 U.S.C. §§ 1391 and 1400(b).




                                                  -3-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 4 of 49 PageID #: 2676




                                    THE PATENTS-IN-SUIT

       16.     On August 15, 2006, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 7,092,107 (“the ’107 patent”), entitled “Method and Apparatus for

Imaging Three-Dimensional Structure,” naming Noam Babayoff and Isaia Glaser-Inbari as the

inventors. Align is the owner by assignment of all right, title and interest in the ’107 patent and

has exclusive right to bring suit to enforce the patent. Evidence of such assignment has been

recorded with the U.S. Patent and Trademark Office at Reel/Frame 034482/0410. A true and

correct copy of the ’107 patent is attached hereto as Exhibit 1.

       17.     On June 18, 2019, the Patent Trial and Appeal Board issued its decision denying

institution of 3Shape’s petition for inter partes review of the ’107 patent, Case IPR2019-00149.

The Board held that 3Shape had not demonstrated a reasonable likelihood of prevailing on its

challenge to claims 1-17 of the ’107 patent.

       18.     On April 11, 2017, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 9,615,901 (“the ’901 patent”), entitled “Method and Apparatus for

Imaging Three-Dimensional Structure,” naming Noam Babayoff and Isaia Glaser-Inbari as the

inventors. Align is the owner of all right, title and interest in the ’901 patent and has exclusive

right to bring suit to enforce the patent. A true and correct copy of the ’901 patent is attached

hereto as Exhibit 2.

       19.     On July 16, 2020, the Patent Trial and Appeal Board issued its Final Written

Decision on 3Shape’s petition for inter partes review of the ’901 patent, Case IPR2019-00152.

The Board upheld the patentability of all challenged claims of the ’901 patent except for claims

15 and 20.




                                                 -4-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 5 of 49 PageID #: 2677




       20.     On January 28, 2014, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 8,638,448 (“the ’448 patent”), entitled “Method and Apparatus for

Imaging Three-Dimensional Structure,” naming Noam Babayoff and Isaia Glaser-Inbari as the

inventors. Align is the owner by assignment of all right, title and interest in the ’448 patent and

has exclusive right to bring suit to enforce the patent. Evidence of such assignment has been

recorded with the U.S. Patent and Trademark Office at Reel/Frame 034482/0410. A true and

correct copy of the ’448 patent is attached hereto as Exhibit 3.

       21.     On July 16, 2020, the Patent Trial and Appeal Board issued its Final Written

Decision on 3Shape’s petition for inter partes review of the ’448 patent, Case IPR2019-00151.

The Board upheld the patentability of all challenged claims of the ’448 patent.

       22.     On January 28, 2014, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 8,638,447 (“the ’447 patent”), entitled “Method and Apparatus for

Imaging Three-Dimensional Structure,” naming Noam Babayoff and Isaia Glaser-Inbari as the

inventors. Align is the owner by assignment of all right, title and interest in the ’447 patent and

has exclusive right to bring suit to enforce the patent. Evidence of such assignment has been

recorded with the U.S. Patent and Trademark Office at Reel/Frame 034482/0410. A true and

correct copy of the ’447 patent is attached hereto as Exhibit 4.

       23.     On June 17, 2020, the Patent Trial and Appeal Board issued its Final Written

Decision on 3Shape’s petition for inter partes review of the ’447 patent, Case IPR2019-00150.

The Board upheld the patentability of all challenged claims of the ’447 patent.

       24.     On January 18, 2005, the U.S. Patent and Trademark Office duly and lawfully

issued U.S. Patent No. 6,845,175 (“the ’175 patent”), entitled “Dental Image Processing Method

and System,” naming Avi Kopelman and Eldad Taub as the inventors. Align is the owner by




                                                 -5-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 6 of 49 PageID #: 2678




assignment of all right, title and interest in the ’175 patent and has exclusive right to bring suit to

enforce the patent. Evidence of such assignment has been recorded with the U.S. Patent and

Trademark Office at Reel/Frame 034482/0201. A true and correct copy of the ’175 patent is

attached hereto as Exhibit 5.

                                          BACKGROUND

        25.    Align is a global medical device company with industry leading innovative

products such as iTero intraoral scanners and OrthoCAD software that help dental and

orthodontic professionals deliver effective, cutting-edge dental and orthodontic options to their

patients.

        26.    Align’s iTero intraoral scanners scan and provide, in conjunction with Align’s

OrthoCAD software, 3D imaging of an intraoral surface, such as the teeth and gums, without

drying and powdering the intraoral surface, resulting in a digital impression. Align’s iTero

intraoral scanners and the software that works in conjunction with the scanner thus eliminate the

need for traditional teeth impressions typically taken with an elastomeric or other material.

        27.    The digital impression captured by Align’s iTero intraoral scanners, when teamed

with Align’s OrthoCAD software, can be used in a variety of dental and orthodontic applications,

such as, for example, modeling the occlusion between the patient’s teeth and processing images

that are capable of describing relationships between the various parts of the skeletal, dental and

soft tissue elements of the cranofacial complex.

        28.    Align’s iTero intraoral scanner and OrthoCAD digital software constitute a

proprietary system and method for treating, among other things, malocclusion, misalignment,

and/or chipped or missing teeth. Align’s high precision, high speed intraoral scanner and related

software allow for the creation of a variety of orthodontic and dental devices including, but not

limited to, crowns, bridges, bracket templates, aligners and implants. Each dental device is


                                                  -6-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 7 of 49 PageID #: 2679




custom-manufactured for each patient using computer-aided design techniques and sophisticated

computer graphic interfaces to communicate with the patient’s dental or orthodontic professional

in the planning and implementation of the customized treatment program.

       29.     Align’s iTero intraoral scanner and OrthoCAD software, developed by Align over

many years and at great expense and effort, represents a breakthrough in the manufacturing

principle of “mass customization” and a vast improvement over conventional methods for

treating, among other things, chipped or missing teeth, misalignment of teeth, and malocclusion.

Additionally, the iTero intraoral scanner and OrthoCAD software provide a “chair-side” platform

for live viewing of the digital impression as it is being built on the display screen during

scanning, for accessing valuable digital diagnosis and treatment tools, and for enhancing

accuracy of records, treatment efficiency, and the overall patient experience. The innovations

embodied in Align’s iTero intraoral scanner and OrthoCAD software are protected by numerous

United States and foreign patents.

       30.     On information and belief, defendant 3Shape designs, develops, manufactures,

and markets the TRIOS and TRIOS 3 scanners, as well as the related Dental System software

products that include software modules including, but not limited to, the Implant Studio, Ortho

System, Ortho Analyzer, Ortho Planner, Appliance Designer and Ortho Control Patent

(hereinafter “Dental System software products”). Moreover, 3Shape is involved in the sale of

and/or importation into the United States of intraoral scanners, digital models, and digital data

and Dental System software products for dental and orthodontic applications including, but not

limited to, crowns, bridges, bracket templates, aligners and implants. 3Shape’s intraoral

scanners, digital and physical models generated from digital data using 3Shape software, and




                                                 -7-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 8 of 49 PageID #: 2680




3Shape’s software products for dental and orthodontic applications described above embody

and/or use the patented apparatuses, systems, and methods at issue.

       31.     3Shape’s TRIOS and TRIOS 3 scanners, as well as 3Shape’s related Dental

System software products, directly compete with the Align’s iTero scanners and OrthoCad

software. On information and belief, 3Shape developed, made, and sold its intraoral scanners and

software with the intent to directly compete with Align’s intraoral scanners and software. Before

introducing its products, 3Shape was aware of the structure, design and operation of Align’s

patented intraoral scanners and software, including but not limited to intraoral scanners and

software developed by Cadent Holdings, Inc. (“Cadent”), which Align acquired on April 29,

2011. Moreover, 3Shape has previously entered into agreements with Align that provided

3Shape with significant access to Align’s patented technologies.

       32.     On information and belief, 3Shape developed, made, and sold its infringing

TRIOS and TRIOS 3 scanners and related infringing Dental System software products despite

having knowledge of the Align patents at issue (i) based, at a minimum, on its knowledge of the

Align intraoral scanners and software being covered by numerous patents including the patents at

issue through its prior business dealings with Align, including those with Cadent, whereby

3Shape acquired specific and detailed knowledge from Align regarding the structure, function,

operation and commercial benefits of the Align products and the patent protection afforded to

certain structures, functions and operations of the patented Align technology; (ii) by virtue of

3Shape’s patent prosecution activities wherein Align’s patents at issue and/or family members

were cited as prior art, including but not limited to U.S. Patent Nos. 7,092,107, 9,615,901,

8,638,448, 8,638,447, 6,845,175, or related family members; and/or (iii) by virtue of 3Shape’s

U.S. Food and Drug Administration Section 510(k) premarket notification of intent to market the




                                                -8-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 9 of 49 PageID #: 2681




accused products, which identifies 3Shape’s accused products as substantially equivalent to

Align’s patent-practicing products (see, e.g., Exhibit 6).

                 COUNT ONE – INFRINGEMENT OF THE ’107 PATENT

       33.     Align incorporates by reference its allegations in Paragraphs 1-32 as if fully

restated in this paragraph.

       34.     On information and belief, 3Shape has been and is now directly and/or indirectly

infringing, literally and/or under the doctrine of equivalents, the ’107 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’107 patent, including the TRIOS and

TRIOS 3 scanners, as well as the related Dental System software products.

       35.     The ’107 patent is generally directed to determining and imaging three-

dimensional structures. Claim 1 of the ’107 patent recites a method for determining surface

topology of a portion of a three-dimensional structure, comprising: providing an array of incident

light beams propagating in an optical path leading through a focusing optics and through a

probing face; the focusing optics defining one or more focal planes forward said probing face in

a position changeable by said optics, each light beam having its focus on one of said one or more

focal plane; the beams generating a plurality of illuminated spots on the structure; detecting

intensity of returned light beams propagating from each of these spots along an optical path

opposite to that of the incident light; repeating steps (a) and (b) a plurality of times, each time

changing position of the focal plane relative to the structure; for each of the illuminated spots,

determining a spot-specific position, being the position of the respective focal plane yielding a

maximum measured intensity of a respective returned light beam; and generating data

representative of the topology of said portion.




                                                  -9-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 10 of 49 PageID #: 2682




        36.     Upon information and belief, 3Shape’s TRIOS and TRIOS 3 scanners, as well as

the related Dental System software products, infringe at least claim 1 of the ’107 patent. For

example, 3Shape’s TRIOS and TRIOS 3 scanners, used with the related Dental System software

products, provide an array of incident light beams propagating in an optical path leading through

a focusing optics and through a probing face; the focusing optics define one or more focal planes

forward said probing face in a position changeable by said optics, each light beam has its focus

on one of said one or more focal plane; the beams generate a plurality of illuminated spots on the

structure; detect intensity of returned light beams propagating from each of these spots along an

optical path opposite to that of the incident light; repeat steps (a) and (b) a plurality of times,

each time changing position of the focal plane relative to the structure; for each of the

illuminated spots, determine a spot-specific position, being the position of the respective focal

plane yielding a maximum measured intensity of a respective returned light beam; and generate

data representative of the topology of said portion, as shown, for example, in the demonstration

video, TRIOS brochure, and press release below.




                                                  -10-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 11 of 49 PageID #: 2683




(See, e.g., 3Shape TRIOS® Video (3Shape website, available at:

http://www.3shape.com/products/trios/intraoral-scanners#myModal) (the specific version of the

video screenshotted above may no longer be available on 3Shape’s website.))




(See, e.g., 3Shape TRIOS® Digital Impression Solution Brochure; 3Shape Orthodontics Lab

Brochure (3Shape website, available at: http://www.3shape.com/en/products/orthodontic-

system/intraoral-scanner-orthodontics-software - myModal).)




                                             -11-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 12 of 49 PageID #: 2684




(Id.)




(Id.)




                                     -12-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 13 of 49 PageID #: 2685




(See, e.g., 3Shape TRIOS® Knowledge Center (3Shape website, available at:

https://www.3shape.com/en/news/2015/why-your-patients-love-digital-technology).)

       37.     3Shape possesses knowledge of and is aware of the ’107 patent by virtue of, at a

minimum, filing this Complaint and, on information and belief, had prior knowledge of the ’107

patent by virtue of the prior business dealings between 3Shape and Align and other facts

described above.

       38.     3Shape also has been and is now actively inducing infringement of one or more

claims of the ’107 patent, either literally or under the doctrine of equivalents.

       39.     On information and belief, 3Shape A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US to make, use, sell, or offer for sale in the United States or

import into the United States the TRIOS, TRIOS 3, and/or the related Dental System software

products, possesses an affirmative intent to actively induce infringement by others. On

information and belief, 3Shape A/S induces 3Shape US to infringe.

       40.     On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S to make, use, sell or offer for sale in the United States




                                                 -13-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 14 of 49 PageID #: 2686




or import into the United States the TRIOS, TRIOS 3, and/or the related Dental System software

products, possesses an affirmative intent to actively induce infringement by others.

       41.     3Shape has intended, and continues to intend to induce infringement of the ’107

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’107 patent are

features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are

features used by others that purchase TRIOS, TRIOS 3, and/or related Dental System software

products and, therefore, that purchasers and end users will infringe the ’107 patent by using the

TRIOS, TRIOS 3, and/or the related Dental System software products. 3Shape actively induces

infringement of the ’107 patent with knowledge and the specific intent to encourage that

infringement by, inter alia, disseminating the TRIOS, TRIOS 3, and/or the related Dental

System software products and providing promotional materials, marketing materials, training

materials, instructions, product manuals, user guides, and technical information (including but

not limited to the demonstration video, brochure, and press release described in this Count of the

Complaint) to others including, but not limited to, resellers, distributors, customers, dentists,

orthodontists, dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or

the related Dental System software products. Those third parties directly infringe the ’107 patent

by making, using, selling, offering for sale, and/or importing the TRIOS, TRIOS 3, and/or the

related Dental System software products.

       42.     3Shape also has been and is now contributing to the infringement of one or more

claims of the ’107 patent, either literally or under the doctrine of equivalents.




                                                 -14-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 15 of 49 PageID #: 2687




       43.     3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’107 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3, and/or the

related Dental System software products within in the United States and/or by importing the

TRIOS, TRIOS 3, and/or the related Dental System software products into the United States,

with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related Dental

System software products is especially made and/or especially adapted for use in infringement of

the ’107 patent. 3Shape has contributed to the infringement by others with knowledge that the

infringing technology in the TRIOS, TRIOS 3, and/or the related Dental System software

products is a material part of the patented invention, and with knowledge that the infringing

technology in the TRIOS, TRIOS 3, and/or the related Dental System software products is not a

staple article of commerce suitable for substantial non-infringing use, and with knowledge that

others including, but not limited to, resellers, distributors, customers, dentists, orthodontists,

dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related

Dental System software products, infringe and will continue to infringe the ’107 patent because,

due to their specific designs, the accused products and components thereof do not have any

substantial non-infringing uses. 3Shape has such knowledge at least because the claimed features

of the ’107 patent are used by others including, but not limited to, resellers, distributors,

customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS, TRIOS 3, and/or the related Dental System software products.

       44.     On information and belief, 3Shape knew or should have known of the ’107 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing ’107

patent. On information and belief, 3Shape’s infringement of the ’107 patent has been and




                                                 -15-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 16 of 49 PageID #: 2688




continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products is small and contains a limited number of competitors, with Align

being a known pioneer with whom 3Shape has great familiarity. The companies have worked

together in the past and 3Shape has had ample access to Align’s technology. Upon information

and belief, 3Shape knowingly developed and sold its competitive knockoff products in an

infringing manner that was known to 3Shape or was so obvious that 3Shape should have known

about this infringement.

       45.     On information and belief, despite knowing that its actions constituted

infringement of the ’107 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       46.     3Shape’s acts of infringement have injured and damaged Align.

                 COUNT TWO – INFRINGEMENT OF THE ’901 PATENT

       47.     Align incorporates by reference its allegations in Paragraphs 1-46 as if fully

restated in this paragraph.

       48.     On information and belief, 3Shape has been and is now directly and/or indirectly

infringing, literally and/or under the doctrine of equivalents, the ’901 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’901 patent, including the TRIOS and

TRIOS 3, as well as the related Dental System software products.

       49.     The ’901 patent is generally directed to determining and imaging three-

dimensional structures. Claim 1 of the ’901 patent recites an apparatus for determining surface

topology of a portion of a three-dimensional structure, the apparatus comprising: a probing

member; an illumination unit configured to generate a plurality of incident light beams; an


                                                -16-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 17 of 49 PageID #: 2689




optical system configured to focus the plurality of incident light beams to a focal plane external

to the probing member so as to illuminate the portion of the three-dimensional structure; a

detector unit configured to measure a characteristic of a plurality of returned light beams

generated from illuminating the portion of the three-dimensional structure with the plurality of

incident light beams; and a processor coupled to the detector unit and configured to determine a

surface topology of the portion of the three-dimensional structure based at least in part on the

measured characteristic of the plurality of returned light beams.

       50.     3Shape’s TRIOS, TRIOS 3, and/or the related Dental System software products,

infringe at least claim 1 of the ’901 patent. For example, 3Shape’s TRIOS and TRIOS 3, used

with the related Dental System software products, have a probing member; an illumination unit

configured to generate a plurality of incident light beams; an optical system configured to focus

the plurality of incident light beams to a focal plane external to the probing member so as to

illuminate the portion of the three-dimensional structure; a detector unit configured to measure a

characteristic of a plurality of returned light beams generated from illuminating the portion of the

three-dimensional structure with the plurality of incident light beams; and a processor coupled to

the detector unit and configured to determine a surface topology of the portion of the three-

dimensional structure based at least in part on the measured characteristic of the plurality of

returned light beams, as shown, for example, in the demonstration video, TRIOS brochure, and

press release below.




                                                -17-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 18 of 49 PageID #: 2690




(See, e.g., 3Shape TRIOS® Video (3Shape website, available at:

http://www.3shape.com/products/trios/intraoral-scanners#myModal) (the specific version of the

video screenshotted above may no longer be available on 3Shape’s website.).)




                                             -18-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 19 of 49 PageID #: 2691




(See, e.g., 3Shape TRIOS® Digital Impression Solution Brochure (3Shape website, available at:

http://www.3shape.com/en/products/orthodontic-system/intraoral-scanner-orthodontics-software

- myModal).)




(Id.)




(Id.)



                                            -19-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 20 of 49 PageID #: 2692




(See, e.g., 3Shape TRIOS® Knowledge Center (3Shape website, available at:

https://www.3shape.com/en/news/2015/why-your-patients-love-digital-technology).)

       51.     3Shape possesses knowledge of and is aware of the ’901 patent by virtue of, at a

minimum, filing this Complaint and, on information and belief, had prior knowledge of the ’901

patent by virtue of the prior business dealings between 3Shape and Align and other facts

described above.

       52.     3Shape also has been and is now actively inducing infringement of one or more

claims of the ’901 patent, either literally or under the doctrine of equivalents.

       53.     On information and belief, 3Shape A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US to make, use, sell or offer for sale in the United States or

import into the United States the TRIOS, TRIOS 3, and/or the related Dental System software

products, possesses an affirmative intent to actively induce infringement by others. On

information and belief, 3Shape A/S induces 3Shape US to infringe.

       54.     On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S to make, use, sell or offer for sale in the United States




                                                 -20-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 21 of 49 PageID #: 2693




or import into the United States the TRIOS, TRIOS 3, and/or the related Dental System software

products, possesses an affirmative intent to actively induce infringement by others.

       55.     3Shape has intended, and continues to intend to induce infringement of the ’901

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’901 patent are

features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are

features used by others that purchase TRIOS, TRIOS 3, and/or the related Dental System

software products and, therefore, that purchasers and end users will infringe the ’901 patent by

using the TRIOS, TRIOS 3, and/or the related Dental System software products. 3Shape actively

induces infringement of the ’901 patent with knowledge and the specific intent to encourage that

infringement by, inter alia, disseminating the TRIOS, TRIOS 3, and/or the related Dental

System software products and providing promotional materials, marketing materials, training

materials, instructions, product manuals, user guides, and technical information (including but

not limited to the demonstration video, brochure, and press release described in this Count of the

Complaint) to others including, but not limited to, resellers, distributors, customers, dentists,

orthodontists, dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or

the related Dental System software products. Those third parties directly infringe the ’901 patent

by making, using, selling, offering for sale, and/or importing the TRIOS, TRIOS 3, and/or the

related Dental System software products.

       56.     3Shape also has been and is now contributing to the infringement of one or more

claims of the ’901 patent, either literally or under the doctrine of equivalents.




                                                 -21-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 22 of 49 PageID #: 2694




       57.     3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’901 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3, and/or the

related Dental System software products within in the United States and/or by importing the

TRIOS, TRIOS 3, and/or the related Dental System software products into the United States,

with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related Dental

System software products is especially made and/or especially adapted for use in infringement of

the ’901 patent. 3Shape has contributed to the infringement by others with knowledge that the

infringing technology in the TRIOS, TRIOS 3, and/or the related Dental System software

products is a material part of the patented invention, and with knowledge that the infringing

technology in the TRIOS, TRIOS 3, and/or the related Dental System software products is not a

staple article of commerce suitable for substantial non-infringing use, and with knowledge that

others including, but not limited to, resellers, distributors, customers, dentists, orthodontists,

dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related

Dental System software products, infringe and will continue to infringe the ’901 patent because,

due to their specific designs, the accused products and components thereof do not have any

substantial non-infringing uses. 3Shape has such knowledge at least because the claimed features

of the ’901 patent are used by others including, but not limited to, resellers, distributors,

customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS, TRIOS 3, and/or the related Dental System software products.

       58.     On information and belief, 3Shape knew or should have known of the ’901 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing ’901

patent. On information and belief, 3Shape’s infringement of the ’901 patent has been and




                                                 -22-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 23 of 49 PageID #: 2695




continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products is small and contains a limited number of competitors, with Align

being a known pioneer with whom 3Shape has great familiarity. The companies have worked

together in the past and 3Shape has had ample access to Align’s technology. Upon information

and belief, 3Shape knowingly developed and sold its competitive knockoff products in an

infringing manner that was known to 3Shape or was so obvious that 3Shape should have known

about this infringement.

       59.     On information and belief, despite knowing that its actions constituted

infringement of the ’901 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       60.     3Shape’s acts of infringement have injured and damaged Align.

               COUNT THREE – INFRINGEMENT OF THE ’448 PATENT

       61.     Align incorporates by reference its allegations in Paragraphs 1-60 as if fully

restated in this paragraph.

       62.     On information and belief, 3Shape has been and is now directly and/or indirectly

infringing, literally and/or under the doctrine of equivalents, the ’448 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’448 patent, including the TRIOS and

TRIOS 3, as well as the related Dental System software products.

       63.     The ’448 patent is generally directed to determining and imaging three-

dimensional structures. Claim 1 of the ’448 patent recites an apparatus for imaging at least a

portion of a patient's dentition, the apparatus comprising: an illumination unit configured to

transmit a parent light beam comprising a first wavelength component and a second wavelength


                                                -23-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 24 of 49 PageID #: 2696




component; an optical system configured to generate an illuminated region on a portion of a

patient's dentition, wherein the first wavelength component is focused at a first focal plane and

the second wavelength component is focused at a second focal plane; a translation mechanism

configured to change the position of the first focal plane and the second focal plane at the same

time; a detector unit configured to measure intensity of returned light beams of the first

wavelength component and the second wavelength component; and a processor coupled to the

detector unit and configured to determine a surface topology of the patient's dentition based at

least in part on a first intensity of a first returned light beam of the first wavelength component

and a second intensity of a second returned light beam of the second wavelength component.

       64.     3Shape’s TRIOS, TRIOS 3, and/or the related Dental System software products,

infringe at least claim 1 of the ’448 patent. For example, 3Shape’s TRIOS and TRIOS 3, used

with the related Dental System software products, have an illumination unit configured to

transmit a parent light beam comprising a first wavelength component and a second wavelength

component; an optical system configured to generate an illuminated region on a portion of a

patient's dentition, wherein the first wavelength component is focused at a first focal plane and

the second wavelength component is focused at a second focal plane; a translation mechanism

configured to change the position of the first focal plane and the second focal plane at the same

time; a detector unit configured to measure intensity of returned light beams of the first

wavelength component and the second wavelength component; and a processor coupled to the

detector unit and configured to determine a surface topology of the patient's dentition based at

least in part on a first intensity of a first returned light beam of the first wavelength component

and a second intensity of a second returned light beam of the second wavelength component, as

shown, for example, in the demonstration video, TRIOS brochure, and press release below.




                                                -24-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 25 of 49 PageID #: 2697




(See, e.g., 3Shape TRIOS® Video (3Shape website, available at:

http://www.3shape.com/products/trios/intraoral-scanners#myModal) (the specific version of the

video screenshotted above may no longer be available on 3Shape’s website.).)




                                             -25-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 26 of 49 PageID #: 2698




(See, e.g., 3Shape TRIOS® Digital Impression Solution Brochure (3Shape website, available at:

http://www.3shape.com/en/products/orthodontic-system/intraoral-scanner-orthodontics-software

- myModal).)




(Id.)




                                            -26-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 27 of 49 PageID #: 2699




(Id.)




(See, e.g., 3Shape TRIOS® Knowledge Center (3Shape website, available at:

https://www.3shape.com/en/news/2015/why-your-patients-love-digital-technology).)

        65.    3Shape possesses knowledge of and is aware of the ’448 patent by virtue of, at a

minimum, filing this Complaint and, on information and belief, had prior knowledge of the ’448

patent by virtue of the prior business dealings between 3Shape and Align and other facts

described above.

        66.    3Shape also has been and is now actively inducing infringement of one or more

claims of the ’448 patent, either literally or under the doctrine of equivalents.

        67.    On information and belief, 3Shape A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US to make, use, sell or offer for sale in the United States or

import into the United States the TRIOS, TRIOS 3, and/or the related Dental System software

products, possesses an affirmative intent to actively induce infringement by others. On

information and belief, 3Shape A/S induces 3Shape US to infringe.

        68.    On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S to make, use, sell or offer for sale in the United States


                                                 -27-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 28 of 49 PageID #: 2700




or import into the United States the TRIOS, TRIOS 3, and/or the related Dental System software

products, possesses an affirmative intent to actively induce infringement by others.

       69.     3Shape has intended, and continues to intend to induce infringement of the ’448

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’448 patent are

features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are

features used by others that purchase TRIOS, TRIOS 3, and/or the related Dental System

software products and, therefore, that purchasers and end users will infringe the ’448 patent by

using the TRIOS, TRIOS 3, and/or the related Dental System software products. 3Shape actively

induces infringement of the ’448 patent with knowledge and the specific intent to encourage that

infringement by, inter alia, disseminating the TRIOS, TRIOS 3, and/or the related Dental

System software products and providing promotional materials, marketing materials, training

materials, instructions, product manuals, user guides, and technical information (including but

not limited to the demonstration video, brochure, and press release described in this Count of the

Complaint) to others including, but not limited to, resellers, distributors, customers, dentists,

orthodontists, dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or

the related Dental System software products. Those third parties directly infringe the ’448 patent

by making, using, selling, offering for sale, and/or importing the TRIOS, TRIOS 3, and/or the

related Dental System software products.

       70.     3Shape also has been and is now contributing to the infringement of one or more

claims of the ’448 patent, either literally or under the doctrine of equivalents.




                                                 -28-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 29 of 49 PageID #: 2701




       71.     3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’448 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3, and/or the

related Dental System software products within in the United States and/or by importing the

TRIOS, TRIOS 3, and/or the related Dental System software products into the United States,

with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related Dental

System software products is especially made and/or especially adapted for use in infringement of

the ’448 patent. 3Shape has contributed to the infringement by others with knowledge that the

infringing technology in the TRIOS, TRIOS 3, and/or the related Dental System software

products is a material part of the patented invention, and with knowledge that the infringing

technology in the TRIOS, TRIOS 3, and/or the related Dental System software products is not a

staple article of commerce suitable for substantial non-infringing use, and with knowledge that

others including, but not limited to, resellers, distributors, customers, dentists, orthodontists,

dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related

Dental System software products, infringe and will continue to infringe the ’448 patent because,

due to their specific designs, the accused products and components thereof do not have any

substantial non-infringing uses. 3Shape has such knowledge at least because the claimed features

of the ’448 patent are used by others including, but not limited to, resellers, distributors,

customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS, TRIOS 3, and/or the related Dental System software products.

       72.     On information and belief, 3Shape knew or should have known of the ’448 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing ’448

patent. On information and belief, 3Shape’s infringement of the ’448 patent has been and




                                                 -29-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 30 of 49 PageID #: 2702




continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products is small and contains a limited number of competitors, with Align

being a known pioneer with whom 3Shape has great familiarity. The companies have worked

together in the past and 3Shape has had ample access to Align’s technology. Upon information

and belief, 3Shape knowingly developed and sold its competitive knockoff products in an

infringing manner that was known to 3Shape or was so obvious that 3Shape should have known

about this infringement.

       73.     On information and belief, despite knowing that its actions constituted

infringement of the ’448 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       74.     3Shape’s acts of infringement have injured and damaged Align.

                COUNT FOUR – INFRINGEMENT OF THE ’447 PATENT

       75.     Align incorporates by reference its allegations in Paragraphs 1-74 as if fully

restated in this paragraph.

       76.     On information and belief, 3Shape has been and is now directly and indirectly

infringing, literally and/or under the doctrine of equivalents, the ’447 patent by making, using,

selling, and/or offering for sale in the United States, and/or importing into the United States,

products covered by one or more of the claims of the ’447 patent, including the TRIOS and

TRIOS 3, as well as the related Dental System software products.

       77.     The ’447 patent is generally directed to determining and imaging three-

dimensional structures. Claim 1 of the ’447 patent recites an apparatus for imaging at least a

portion of a patient's dentition, the apparatus comprising: an illumination unit configured to

transmit a parent light beam comprising a first wavelength component and a second wavelength


                                                -30-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 31 of 49 PageID #: 2703




component; an illumination unit configured to transmit a parent light beam comprising a first

wavelength component and a second wavelength component; a translation mechanism

configured to move the position of the first focal plane and the second focal plane at the same

time over a range of focal plane positions; a detector unit configured to measure intensity of

returned light beams of the first wavelength component and the second wavelength component;

and a processor coupled to the detector unit and configured to determine a surface topology of

the patient's dentition based at least in part on a first intensity of a first returned light beam of the

first wavelength component and a second intensity of a second returned light beam of the second

wavelength component.

        78.     3Shape’s TRIOS, TRIOS 3, and/or the related Dental System software products,

infringe at least claim 1 of the ’447 patent. For example, 3Shape’s TRIOS and TRIOS 3, used

with the related Dental System software products, have an illumination unit configured to

transmit a parent light beam comprising a first wavelength component and a second wavelength

component; an illumination unit configured to transmit a parent light beam comprising a first

wavelength component and a second wavelength component; a translation mechanism

configured to move the position of the first focal plane and the second focal plane at the same

time over a range of focal plane positions; a detector unit configured to measure intensity of

returned light beams of the first wavelength component and the second wavelength component;

and a processor coupled to the detector unit and configured to determine a surface topology of

the patient's dentition based at least in part on a first intensity of a first returned light beam of the

first wavelength component and a second intensity of a second returned light beam of the second

wavelength component, as shown, for example, in the demonstration video, TRIOS brochure,

and press release below.




                                                  -31-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 32 of 49 PageID #: 2704




(See, e.g., 3Shape TRIOS® Video (3Shape website, available at:

http://www.3shape.com/products/trios/intraoral-scanners#myModal) (the specific version of the

video screenshotted above may no longer be available on 3Shape’s website.).)




                                             -32-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 33 of 49 PageID #: 2705




(See, e.g., 3Shape TRIOS® Digital Impression Solution Brochure (3Shape website, available at:

http://www.3shape.com/en/products/orthodontic-system/intraoral-scanner-orthodontics-software

- myModal).)




(Id.)




                                            -33-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 34 of 49 PageID #: 2706




(Id.)




(See, e.g., 3Shape TRIOS® Knowledge Center (3Shape website, available at:

https://www.3shape.com/en/news/2015/why-your-patients-love-digital-technology).)

        79.    3Shape possesses knowledge of and is aware of the ’447 patent by virtue of, at a

minimum, filing this Complaint and, on information and belief, had prior knowledge of the ’447

patent by virtue of the prior business dealings between 3Shape and Align and other facts

described above.

        80.    3Shape also has been and is now actively inducing infringement of one or more

claims of the ’447 patent, either literally or under the doctrine of equivalents.

        81.    On information and belief, 3Shape A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US to make, use, sell or offer for sale in the United States or

import into the United States the TRIOS, TRIOS 3, and/or the related Dental System software

products, possesses an affirmative intent to actively induce infringement by others. On

information and belief, 3Shape A/S induces 3Shape US to infringe.

        82.    On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S to make, use, sell or offer for sale in the United States


                                                 -34-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 35 of 49 PageID #: 2707




or import into the United States the TRIOS, TRIOS 3, and/or the related Dental System software

products, possesses an affirmative intent to actively induce infringement by others.

       83.     3Shape has intended, and continues to intend to induce infringement of the ’447

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’447 patent are

features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are

features used by others that purchase TRIOS, TRIOS 3, and/or Dental System and, therefore, that

purchasers and end users will infringe the ’447 patent by using the TRIOS, TRIOS 3, and/or the

related Dental System software products. 3Shape actively induces infringement of the ’447

patent with knowledge and the specific intent to encourage that infringement by, inter alia,

disseminating the TRIOS, TRIOS 3, and/or the related Dental System software products and

providing promotional materials, marketing materials, training materials, instructions, product

manuals, user guides, and technical information (including but not limited to the demonstration

video, brochure, and press release described in this Count of the Complaint) to others including,

but not limited to, resellers, distributors, customers, dentists, orthodontists, dental and

orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related Dental

System software products. Those third parties directly infringe the ’447 patent by making, using,

selling, offering for sale, and/or importing the TRIOS, TRIOS 3, and/or the related Dental

System software products.

       84.     3Shape also has been and is now contributing to the infringement of one or more

claims of the ’447 patent, either literally or under the doctrine of equivalents.




                                                 -35-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 36 of 49 PageID #: 2708




       85.     3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’447 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3, and/or the

related Dental System software products within in the United States and/or by importing the

TRIOS, TRIOS 3, and/or the related Dental System software products into the United States,

with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related Dental

System software products is especially made and/or especially adapted for use in infringement of

the ’447 patent. 3Shape has contributed to the infringement by others with knowledge that the

infringing technology in the TRIOS, TRIOS 3, and/or the related Dental System software

products is a material part of the patented invention, and with knowledge that the infringing

technology in the TRIOS, TRIOS 3, and/or the related Dental System software products is not a

staple article of commerce suitable for substantial non-infringing use, and with knowledge that

others including, but not limited to, resellers, distributors, customers, dentists, orthodontists,

dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related

Dental System software products, infringe and will continue to infringe the ’447 patent because,

due to their specific designs, the accused products and components thereof do not have any

substantial non-infringing uses. 3Shape has such knowledge at least because the claimed features

of the ’447 patent are used by others including, but not limited to, resellers, distributors,

customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS, TRIOS 3, and/or the related Dental System software products.

       86.     On information and belief, 3Shape knew or should have known of the ’447 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing ’447

patent. On information and belief, 3Shape’s infringement of the ’447 patent has been and




                                                 -36-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 37 of 49 PageID #: 2709




continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products is small and contains a limited number of competitors, with Align

being a known pioneer with whom 3Shape has great familiarity. The companies have worked

together in the past and 3Shape has had ample access to Align’s technology. Upon information

and belief, 3Shape knowingly developed and sold its competitive knockoff products in an

infringing manner that was known to 3Shape or was so obvious that 3Shape should have known

about this infringement.

       87.     On information and belief, despite knowing that its actions constituted

infringement of the ’447 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       88.     3Shape’s acts of infringement have injured and damaged Align.

                 COUNT FIVE – INFRINGEMENT OF THE ’175 PATENT

       89.     Align incorporates by reference its allegations in Paragraphs 1-88 as if fully

restated in this paragraph.

       90.     On information and belief, 3Shape has been and is now directly and indirectly

infringing, literally and/or under the doctrine of equivalents, the ’175 patent by making, using,

selling, offering for sale, and/or importing into the United States products covered by one or

more of the claims of the ’175 patent, including the TRIOS and TRIOS 3, as well as the related

Dental System software products.

       91.     The ’175 patent is generally directed to providing a method and system in which

information and data available from one type of teeth imaging technique is transferred and used

in an image obtained by another kind of teeth imaging technique. Claim 14 of the ’175 patent

recites an image processing system comprising: a first input utility for receipt of first data


                                                 -37-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 38 of 49 PageID #: 2710




representative of a first two-dimensional cross-sectional image of at least a first teeth portion; a

second input utility for receipt of second data representative of a second, three-dimensional

virtual image of teeth model of at least a second teeth portion; a module for defining basic

landmarks in both images and for generating data representative thereof; and a processor

associated with said first and said second input utility and with said module, for receiving said

first and said second data and for mapping elements in one of the two images to the other of the

two images according to the data representative of said basic landmarks.

       92.     3Shape’s TRIOS, TRIOS 3, and/or the related Dental System software products,

infringe at least claim 14 of the ’175 patent. For example, 3Shape’s TRIOS and TRIOS 3, used

with the related Dental System software products, have a first input utility for receipt of first data

representative of a first two-dimensional cross-sectional image of at least a first teeth portion; a

second input utility for receipt of second data representative of a second, three-dimensional

virtual image of teeth model of at least a second teeth portion; a module for defining basic

landmarks in both images and for generating data representative thereof; and a processor

associated with said first and said second input utility and with said module, for receiving said

first and said second data and for mapping elements in one of the two images to the other of the

two images according to the data representative of said basic landmarks, as shown, for example,

in the marketing materials and videos below.




                                                 -38-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 39 of 49 PageID #: 2711




(See, e.g., 3Shape marketing material (3Shape website, available at:

https://www.3shape.com/en/software/ortho-system#myModal).)




(See e.g., 3Shape marketing video (3Shape website, available at:

https://www.3shape.com/en/software/ortho-system#myModal.)




                                              -39-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 40 of 49 PageID #: 2712




(Id.)




(Id.)




(Id.)




                                     -40-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 41 of 49 PageID #: 2713




(Id.)




(See, e.g., 3Shape marketing material (3Shape website, available at:

https://www.3shape.com/en/software/ortho-system#myModal).)




                                              -41-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 42 of 49 PageID #: 2714




(See, e.g., 3Shape Dental System 2014 User Manual at Chapter 2.2, available at
https://3shape.widen.net/view/pdf/owrhsyt18z/Dental-System-User-Manual-2.9.9.4-B-
EN.pdf?t.download=true&u=6xmdhr.)




                                           -42-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 43 of 49 PageID #: 2715




(See, e.g., 3Shape marketing video (3Shape YouTube channel, available at:

https://www.youtube.com/watch?v=kePJSttidLU.)




(Id.)




                                             -43-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 44 of 49 PageID #: 2716




(Id.)

        93.    3Shape possesses knowledge of and is aware of the ’175 patent by virtue of, at a

minimum, filing this Complaint and, on information and belief, had prior knowledge of the ’175

patent by virtue of the prior business dealings between 3Shape and Align and other facts

described above.

        94.    3Shape also has been and is now actively inducing infringement of one or more

claims of the ’175 patent, either literally or under the doctrine of equivalents.

        95.    On information and belief, 3Shape A/S alone and/or acting in concert with,

directing and/or authorizing 3Shape US to make, use, sell or offer for sale in the United States or

import into the United States the TRIOS, TRIOS 3, and/or the related Dental System software

products, possesses an affirmative intent to actively induce infringement by others. On

information and belief, 3Shape A/S induces 3Shape US to infringe.

        96.    On information and belief, 3Shape US alone and/or acting in concert with,

directing and/or authorizing 3Shape A/S to make, use, sell or offer for sale in the United States




                                                 -44-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 45 of 49 PageID #: 2717




or import into the United States the TRIOS, TRIOS 3, and/or the related Dental System software

products, possesses an affirmative intent to actively induce infringement by others.

       97.     3Shape has intended, and continues to intend to induce infringement of the ’175

patent by others and has knowledge, with specific intent, that the inducing acts would cause

infringement or has been willfully blind to the possibility that its inducing acts would cause the

infringing acts. For example, 3Shape is aware that the features claimed in the ’175 patent are

features in the TRIOS, TRIOS 3, and/or the related Dental System software products and are

features used by others that purchase TRIOS, TRIOS 3, and/or the related Dental System

software products and, therefore, that purchasers and end users will infringe the ’175 patent by

using the TRIOS, TRIOS 3, and/or the related Dental System software products. 3Shape actively

induces infringement of the ’175 patent with knowledge and the specific intent to encourage that

infringement by, inter alia, disseminating the TRIOS, TRIOS 3, and/or the related Dental

System software products and providing promotional materials, marketing materials, training

materials, instructions, product manuals, user guides, and technical information (including but

not limited to the marketing materials and videos described in this Count of the Complaint) to

others including, but not limited to, resellers, distributors, customers, dentists, orthodontists,

dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related

Dental System software products. Those third parties directly infringe the ’175 patent by making,

using, selling, offering for sale, and/or importing the TRIOS, TRIOS 3, and/or the related Dental

System software products.

       98.     3Shape also has been and is now contributing to the infringement of one or more

claims of the ’175 patent, either literally or under the doctrine of equivalents.




                                                 -45-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 46 of 49 PageID #: 2718




       99.     3Shape has actively, knowingly, and intentionally contributed and continues to

actively, knowingly, and intentionally contribute to the infringement of the ’175 patent by having

sold or offered to sell and continuing to sell or offer for sale the TRIOS, TRIOS 3, and/or the

related Dental System software products within in the United States and/or by importing the

TRIOS, TRIOS 3, and/or the related Dental System software products into the United States,

with knowledge that the infringing technology in the TRIOS, TRIOS 3, and/or the related Dental

System software products is especially made and/or especially adapted for use in infringement of

the ’175 patent. 3Shape has contributed to the infringement by others with knowledge that the

infringing technology in the TRIOS, TRIOS 3, and/or the related Dental System software

products is a material part of the patented invention, and with knowledge that the infringing

technology in the TRIOS, TRIOS 3, and/or the related Dental System software products is not a

staple article of commerce suitable for substantial non-infringing use, and with knowledge that

others including, but not limited to, resellers, distributors, customers, dentists, orthodontists,

dental and orthodontic labs, and/or other end users of the TRIOS, TRIOS 3, and/or the related

Dental System software products, infringe and will continue to infringe the ’175 patent because,

due to their specific designs, the accused products and components thereof do not have any

substantial non-infringing uses. 3Shape has such knowledge at least because the claimed features

of the ’175 patent are used by others including, but not limited to, resellers, distributors,

customers, dentists, orthodontists, dental and orthodontic labs, and/or other end users of the

TRIOS, TRIOS 3, and/or the related Dental System software products.

       100.    On information and belief, 3Shape knew or should have known of the ’175 patent

and has acted, and continues to act, in an egregious and wanton manner by infringing ’175

patent. On information and belief, 3Shape’s infringement of the ’175 patent has been and




                                                 -46-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 47 of 49 PageID #: 2719




continues to be willful and deliberate. The market for intraoral scanners and related dental and

orthodontic software products is small and contains a limited number of competitors, with Align

being a known pioneer with whom 3Shape has great familiarity. The companies have worked

together in the past and 3Shape has had ample access to Align’s technology. Upon information

and belief, 3Shape knowingly developed and sold its competitive knockoff products in an

infringing manner that was known to 3Shape or was so obvious that 3Shape should have known

about this infringement.

       101.    On information and belief, despite knowing that its actions constituted

infringement of the ’175 patent and/or despite knowing that that there was a high likelihood that

its actions constituted infringement of the patent, 3Shape nevertheless continued its infringing

actions, and continues to make, use and sell its infringing products.

       102.    3Shape’s acts of infringement have injured and damaged Align.

       103.    3Shape’s wrongful conduct has caused Align to suffer irreparable harm resulting

from the loss of its lawful patent rights to exclude others from making, using, selling, offering to

sell and importing the patented inventions. Upon information and belief, 3Shape will continue

these infringing acts unless enjoined by this Court.

                                     PRAYER FOR RELIEF

       WHEREFORE, Align respectfully requests that this Court:

       a.      enter a judgment that Align is the owner of all right, title, and interest in and to

the patents-in-suit, together with all the rights of recovery under such patents for past and future

infringement thereof;

       b.      enter a judgment that 3Shape has infringed each of the patents-in-suit;

       c.      enter a judgment that the patents-in-suit are valid and enforceable;




                                                -47-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 48 of 49 PageID #: 2720




       d.        permanently enjoin 3Shape, their parents, subsidiaries, affiliates, agents, servants,

employees, attorneys, representatives, successors and assigns, and all others in active concert or

participation with them from infringing the non-expired patents-in-suit;

       e.        order an award of damages to Align in an amount adequate to compensate Align

for 3Shape’s infringement, said damages to be no less than a reasonable royalty;

       f.        enter a judgment that the infringement was willful and treble damages pursuant to

35 U.S.C. § 284;

       g.        order an accounting to determine the damages to be awarded to Align as a result

of 3Shape’s infringement, including an accounting for infringing sales not presented at trial and

award additional damages for any such infringing sales;

       h.        assess pre-judgment and post judgment interest and costs against 3Shape, together

with an award of such interest and costs, in accordance with 35 U.S.C. § 284;

       i.        render a finding that this case is “exceptional” and award to Align its costs,

expenses and reasonable attorneys’ fees, as provided by 35 U.S.C. § 285; and

       j.        grant such other and further relief as the Court may deem proper and just.

                                 DEMAND FOR A JURY TRIAL

       Align hereby respectfully requests a trial by jury of all issues so triable, pursuant to FED.

R. CIV. P. 38.




                                                  -48-
Case 1:17-cv-01648-LPS Document 92 Filed 08/07/20 Page 49 of 49 PageID #: 2721




 OF COUNSEL:                                /s/ Jeff Castellano
 Blair M. Jacobs                            John W. Shaw (No. 3362)
 Christina A. Ondrick                       Karen E. Keller (No. 4489)
 Elizabeth Bernard                          Jeff Castellano (No. 4837)
 Allan M. Soobert                           SHAW KELLER LLP
 PAUL HASTINGS LLP                          I.M. Pei Building
 2050 M St. NW                              1105 North Market Street, 12th Floor
 Washington, DC 20036                       Wilmington, DE 19801
 (202) 551-1700                             (302) 298-0700
                                            jshaw@shawkeller.com
 Thomas A. Counts                           kkeller@shawkeller.com
 Grant Margeson                             jcastellano@shawkeller.com
 PAUL HASTINGS LLP                          Attorneys for Plaintiff
 101 California Street
 Forty-Eighth Floor
 San Francisco, CA 94111
 (415) 856-7077

 Rebecca Weinstein Bacon
 Reid M. Bolton
 Mark L. Levine
 Anastasiya Maione
 Steven E. Derringer
 William D. Gohl
 Michael J. Valaik
 BARTLIT BECK LLP
 54 West Hubbard Street, Suite 300
 Chicago, IL 60654
 (312) 494-4400

 Daniel C. Taylor
 John M. Hughes
 Joseph C. Smith, Jr.
 Katherine L.I. Hacker
 Sundeep K. (Rob) Addy
 BARTLIT BECK LLP
 1801 Wewatta Street, Suite 1200
 Denver, CO 80202
 (303) 592-3100

 Dated: August 7, 2020




                                     -49-
